COMPLAINT 0 ees

(for non-prisoner filers without lawy 95)

UNITED STATES DISTRICT COURT...
EASTERN DISTRICT OF WISCONSIN’ >:

 

(Full name of plaintiff(s))
Brandy Bond

 

 

 

Vv. Case Number:

(Full name of defendant(s)) i 9 -C-0 0 2 9

(to be supplied by Clerk of Court)

 

Maggie Sutton, Waukesha Protective Services, Waukesha School District

 

 

 

 

A. PARTIES

1. Plaintiff is a citizen of Wisconsin and resides at
(State)

2416 W Vienna Ave Milwaukee Wisconsin 53206
(Address)

 

(If more than one plaintiff is filing, use another piece of paper.)

M i ton, Waukesha C hild Protective Services, Waukesha School District
2 Defendant aggie Sutton, Waukesha County Child Protective Servi auke: i

(Name)

 

Complaint - 1

Case 2:19-cv-00029-JPS Filed 01/04/19 Page1of7 Document 1
is (if a person or private corporation) a citizen of Wisconsin

(State, if known)
Unknown

 

and (if a person) resides at
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
1, Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Ae WN

 

 

 

 

 

 

 

 

 

 

Complaint — 2
Case 2:19-cv-00029-JPS Filed 01/04/19 Page 2of7 Document 1
It is my claim that Maggie Sutton and the Waukesha child protective services frivolously filed a
chapter 48 chips petition against me Brandy Bond. Violating my civil rights as state actors. I’m
requesting relief and dismissal of the unconstitutional chapter 48. Reimbursement for legal fees,
travel expenses, compensation for emotional distress and defamation of character. The petition

failed to meet state standards which are as follows.

Maggie Sutton also used malice to cause direct harm to myself (Brandy Bond) Maggie Sutton
and the Waukesha child protective services in partnership with the Waukesha County school
District removed minor child ion my physical custody before maintaining a
court order, using untrue statements or statements that cannot be proven.

Maggie Sutton used malice while defaming the character of myself Brandy Bond lying to the
Waukesha sheriffs department . with the claim of an untrue death threats defaming the character
of Brandy Bond with untrue statements.

Maggie Sutton also violated my 16th amendment constitutional right to equal protection while
refusing to investigate my claims of child abuse against John D. Taylor IL and Erin Rooney.

It is my claim that Maggie Sutton and the Waukesha child protective services used gross
negligence by placing minor child a in. the custody of John D Taylor. The original
contact with the Waukesha child protective services begin with me Brandy Bond calling to report
John D. Taylor II and Erin Rooney, after they were reported for alleged child abuse by myself
Brandy Bond Waukesha child to services made the decision to legally place the children in their

temporary care. And it is also my claim that Maggie Sutton and the Waukesha child protective

services used negligence by making the decision to place minor child ae the

Case 2:19-cv-00029-JPS Filed 01/04/19 Page 3of7 Document 1
temporary protective custody of John D Taylor II whom is a self admitted black out drunk, that
has been reported multiple times for being an alleged child molester, Who received his fifth DUT
while acting as foster parents to minor child Pf whom is currently out on bail
awaiting trial.

It is also my claim that the negligence, malice and unconstitutional acts of the Waukesha County
Child protective services caused permanent your irreversible damage to my two minor children
ae Jon Bond cause directly by the negligence, malice and racial bias of Maggie
Sutton, Waukesha Child Protective services and the Waukesha public school district.

I am seeking $4 million in damages for legal fees, physical and mental distress, defamation of
character, negligence, child endangerment and emotional distress endured due to Maggie

Sutton’s malice behavior and abuse of power.

Case 2:19-cv-00029-JPS Filed 01/04/19 Page 4of7 Document 1
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint - 3

Case 2:19-cv-00029-JPS Filed 01/04/19 Page5of7 Document 1
Cc. JURISDICTION
[a] Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[| Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

3 Million dollars in damages and access to the publicly traded and government

 

subsidized Hilton Hotel.

 

 

 

 

 

 

 

 

 

 

 

Complaint - 4

Case 2:19-cv-00029-JPS Filed 01/04/19 Page 6of7 Document 1
E.

JURY DEMAND

I want a jury to hear my case.

[m]-YEs [_]-No

I declare under penalty of perjury that the foregoing is true and correct.

 

Complaint signed this___2nd_ day of January 20.19
f
Respectfully Submitted, 21°" : 0
7 wo ; 7 : /

 

Signature of Plaintiff .

414-915-3935

 

Plaintiff's Telephone Number

 

Plaintiff’s Email Address

tvbrandy@icloud.com

 

2416A W Vienna Ave

 

(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

[=]

LJ

1 DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and IJ have included the full filing fee with this
complaint.

Complaint —5

Case 2:19-cv-00029-JPS Filed 01/04/19 Page 7 of 7 Document 1
